Citation Nr: 0632207	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from November 1950 to November 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

This claim was previously before the Board, and was remanded 
in September 2005.  All directed development has been 
completed, and the veteran's claim is properly before the 
Board at this time.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed chronic back disorder, including degenerative joint 
disease, is related to his period of active military duty, or 
was manifested to a compensable degree within one year of 
separation from service.


CONCLUSION OF LAW

A chronic back disorder, including degenerative joint 
disease, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a July 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The Board concludes that the notification received 
by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any rating or effective 
date issue is moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The evidence of record includes the veteran's service medical 
records.  They show that in June 1952 he sought treatment 
when he experienced a sharp pain in his back after training.  
He was admitted to the hospital and placed on physical 
therapy and bed rest.  X-rays were negative.  He was 
diagnosed with a back strain that was noted to be in the line 
of duty.  When examined for separation in October 1952, the 
veteran's spine was normal, and no complaints, defects, or 
diagnoses were noted.

A November 1954 VA hospitalization report shows the veteran 
was admitted and diagnosed with lumbosacral sprain and a bone 
island body at L-5.  It was felt this was not dangerous.  It 
was noted that, if the veteran continued to have back pain, 
he might consider surgery.

An August 1975 VA outpatient record shows the veteran was 
diagnosed with low back pain.

In November 1975, the veteran underwent VA examination.  His 
claims folder was not reviewed.  The veteran reported 
injuring his back in service and not being able to walk for 
several days.  He indicated that soon after separation, he 
was admitted to the hospital for treatment for his back.  The 
diagnosis was a history of chronic lumbosacral strain and 
injury in 1952.  He was also diagnosed with degenerative 
changes of the spine.

In November 1992, the veteran testified before a Decision 
Review Officer at the RO.  He indicated that he had performed 
a lot of manual labor while in service.  He said that, one 
day when he was in the barracks, he was unable to stand up 
because of the pain in his back.  It was diagnosed as a back 
strain, but he was unable to get out of bed for two weeks.  
He recalled being hospitalized.  He was given bedrest as 
treatment.  He indicated he had no back problems prior to 
service.

In a June 2002 written statement, B.Y., M.D., indicated that 
the veteran was under his care for a chronic back condition.  
It was most likely related to an injury that occurred while 
he was on active duty, as related to Dr. Y.  The veteran 
reportedly had been hurting since that time.  A June 2002 
treatment record shows Dr. Y diagnosed the veteran with 
chronic lumbar pain secondary to an old injury.

In March 2003, Dr. Y submitted another written statement, in 
which he indicated that the veteran was his patient.  He 
stated that it was as likely as not that the veteran's back 
pain was caused by military service related injuries.  The 
doctor said they had spoken at length about the veteran's 
history.

In August 2004, the veteran underwent VA examination.  He 
reported that his back pain had begun in 1951.  He stated 
that he awakened one morning, rolled over, and experienced 
severe lower back pain he called disabling.  Since then, he 
had suffered severe back pain.  The examiner indicated that 
the veteran's claims file was extensively reviewed.  He 
opined that the etiology of the veteran's back pain was at 
least as likely as not due to degenerative joint disease.  
The examiner referred to the statement of Dr. Y, which he 
said indicated the veteran's back pain was due to 
degenerative joint disease.  The current physician findings 
were consistent with this diagnosis.  It was deemed unlikely 
that the etiology of the degenerative joint disease was the 
veteran's military service.  The examiner indicated that the 
veteran stated his back pain began in service at age 21, and 
commented that that would have been a very early age for 
degenerative joint disease to have begun.  In addition, the 
veteran stated he had not experienced any trauma at that 
time.

In December 2005, the veteran again underwent VA examination.  
His claims file and service medical records were reviewed.  
It was noted that the service medical records show the 
veteran was training for a run as part of his normal 
activities, bent over to make up his bunk, and had a sudden 
onset of right-side lower back pain.  This occurred in June 
1952.  He was noted to be listing to one side and to have a 
considerable amount of muscle spasm.  He was admitted to the 
hospital and treated with physical therapy and other 
modalities.

The veteran reported that he had experienced flare-ups of 
this pain every few months.  He had a more severe flare-up of 
pain in November 1954.  He was noted to have muscle spasm and 
a "bone island" in the body of the fourth lumbar vertebra.  
He was not treated, and then he was discharged.  He said he 
had continued to have flare-ups on an ongoing basis.  It was 
noted that the November 1975 VA examination had shown 
degenerative changes on X-ray.  The examiner then made 
reference to the written statements from Dr. Y.

Following clinical examination, the diagnoses were acute 
lumbar paraspinal muscle spasm, recurrent, and degenerative 
joint disease of the thoracic and lumbar spine.  The examiner 
opined that there was no causal connection or relationship 
between the veteran's acute lumbar muscle strains and his 
degenerative joint disease.  He believed it was highly 
unlikely that his paraspinal muscle spasms had resulted in 
the present degenerative changes of the lumbar spine.  
Regarding the "bone island" noted in 1954, the examiner 
noted that it was often seen in the skeleton, whether it was 
in the spine or the long bones.  It was of no clinical 
significance, and should be ignored.

Initially, the Board notes that presumptive service 
connection is not warranted for the veteran's degenerative 
joint disease.  The evidence does not show, and the veteran 
has not asserted, that his arthritis or degenerative joint 
disease was manifested within one year of separation from 
service.  Therefore, service connection on that basis is not 
warranted.

Based on the evidence of record, the Board also finds that 
direct service connection cannot be awarded for a chronic 
back disorder.  While it is clear the veteran has a current 
diagnosis of degenerative joint disease and that he underwent 
treatment in service for back pain, the preponderance of the 
evidence shows that the current diagnosis is not related to 
his muscle spasms in service.

With regard to this determination, the Board notes that there 
are three opinions of record.  The first are the June 2002 
and March 2003 written statements from Dr. Y.  In both 
statements, Dr. Y indicated that it was at least as likely as 
not that the veteran's current diagnosis was related to his 
military service.  Subsequently, the August 2004 and December 
2005 VA examiners opined that the veteran's current 
degenerative joint disease was not related to his treatment 
for back pain in service.

In evaluating these opinions, the Board notes that, while the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the written statements of 
Dr. Y appear to support the veteran's claim, a close reading 
shows that they do not.

In these opinions, Dr. Y indicated that he believed the 
veteran's disorder was due to his military service, as the 
veteran had related his medical history to Dr. Y.  Therefore, 
it does not appear that Dr. Y reviewed the veteran's claims 
file or his service medical records.  A mere transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Since Dr. 
Y's opinions are not based on a review of the veteran's 
medical history, they are not competent evidence on which the 
Board may base its decision.

Dr. Y's opinions are contrasted with those of the VA 
examiners.  The Board notes that the August 2004 VA examiner 
appears to have misinterpreted or mis-stated Dr. Y's opinion 
as saying that the veteran's disorder was not related to 
service.  Since this is not what Dr. Y's opinions actually 
show, the Board will not rely on the August 2004 opinion.

The December 2005 VA examination report shows the examiner 
thoroughly reviewed the veteran's claims file and service 
medical records.  He referred to the veteran's treatment in 
June 1952 for back pain and his post-service hospitalization 
in 1954.  He also referenced Dr. Y's previously mentioned 
opinions.  After examining the veteran, the VA examiner 
opined that his currently diagnosed degenerative joint 
disease was not related to his acute lumbar muscle strains in 
service.  He also clarified that the bone island that was 
diagnosed in 1954 was inconsequential.

Given this evidence, the Board finds this December 2005 VA 
examination report most persuasive.  As compared to Dr. Y's 
statements, the VA examiner provided a substantiated opinion, 
explained with references to the veteran's service medical 
records and post-service evidence.  As a result, the Board 
finds that the evidence militates against a grant service 
connection for a chronic back disorder.

We note that additional treatment records from Dr. Y were 
added to the claims file and were not reviewed by the VA 
examiner prior to the examination.  However, upon review, the 
Board finds that all of the added records were either 
previously associated with the claims file or concern 
disorders unrelated to this claim.  Therefore, we may proceed 
to resolve this appeal.

The Board recognizes that the veteran believes that his back 
condition is the result of his back pain in service.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the evidence preponderates against the claim for service 
connection for a chronic back disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a chronic back disorder is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


